 Case 3:20-cv-00744-JPG Document 13 Filed 11/16/20 Page 1 of 3 Page ID #123




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CLINT PHILLIPS, III,

                 Plaintiff,

         v.                                                        Case No. 20-cv-744-JPG

 METRO TRANSIT AGENCY, SECURITAS
 SECURITY COMPANY, and DENNIS BURNS,

                 Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Clint Phillips, III’s motion for leave to

proceed in forma pauperis (Doc. 3) and motion for summary judgment (Doc. 8).

I.     In Forma Pauperis

       A federal court may permit an indigent party to proceed without pre-payment of fees.

28 U.S.C. § 1915(a)(1). Nevertheless, a court can deny a qualified plaintiff leave to file in forma

pauperis or can dismiss a case if the action is clearly frivolous or malicious or fails to state a

claim. 28 U.S.C. § 1915(e)(2)(B)(i) & (ii). The test for determining if an action is frivolous or

without merit is whether the plaintiff can make a rational argument on the law or facts in support

of the claim. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Corgain v. Miller, 708 F.2d 1241,

1247 (7th Cir. 1983). When assessing a petition to proceed in forma pauperis, a district court

should inquire into the merits of the plaintiff’s claims, and if the court finds them to be frivolous,

it should deny leave to proceed in forma pauperis. Lucien v. Roegner, 682 F.2d 625, 626 (7th

Cir. 1982).

       At the outset of this case, the Court had doubts that Phillips’s claims had any merits in

light of the timing of his complaint. It appeared that his claims—under the Americans With
 Case 3:20-cv-00744-JPG Document 13 Filed 11/16/20 Page 2 of 3 Page ID #124




Disabilities Act, 42 U.S.C. § 12101 et seq., under 42 U.S.C. § 1983 for violation of various

constitutional rights, and under state law for false imprisonment—were likely barred by the

respective statutes of limitations. Phillips bases his claims on an incident in March 2015 but did

not file this lawsuit until July 2020. The Court ordered Phillips to show cause why his claims are

not time-barred (Doc. 6).

        In response, Phillips asserted that the statutes of limitation were tolled because he is

disabled (Doc. 7). See 735 ILCS 5/13-211(a). Curious about the nature of Phillips’s disability

and whether it was the sort that would toll the statute of limitations, the Court asked Phillips to

explain the nature and duration of his disability and attach any documents from an agency

declaring him incompetent or unable to manage his own affairs (Doc. 9).

        Phillips responded with allegations and evidence showing his disability may serve to toll

the statute of limitations (Doc. 10). In any case, whether it does is a question better answered at

a later stage of this case. Because Phillips is indigent, and it is not clear from his filings that his

claims are frivolous, malicious, or fail to state a claim, the Court GRANTS his motion for leave

to proceed in forma pauperis (Doc. 3).

        The plaintiff having been granted leave to proceed in forma pauperis, the Court must

order service of process by a United States Marshal or Deputy Marshal or other specially

appointed person. Fed. R. Civ. P. 4(c)(3); 28 U.S.C. § 1915(d).

        Pursuant to Federal Rule of Civil Procedure 4(m), the plaintiff shall have 90 days from

the date of this order to accomplish service. If the plaintiff wishes the United States Marshals

Service to serve process in this case, the Court DIRECTS the plaintiff to provide to the United

States Marshals Service the summons issued in this case, the appropriately completed USM-285

forms and sufficient copies of the complaint for service. The Court DIRECTS the Clerk of



                                                   2
 Case 3:20-cv-00744-JPG Document 13 Filed 11/16/20 Page 3 of 3 Page ID #125




Court to send the plaintiff the appropriate number of USM-285 forms.

       The Court further DIRECTS the United States Marshal, upon receipt of the

aforementioned documents from the plaintiff and pursuant to Federal Rule of Civil Procedure

4(c)(3), to serve a copy of summons, complaint and this order upon the defendants in any manner

consistent with Federal Rule of Civil Procedure 4, as directed by the plaintiff. Costs of service

shall be borne by the United States.

II.    Summary Judgment

       The Court further DENIES the plaintiff’s motion for summary judgment (Doc. 8).

Summary judgment must be granted “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Spath v. Hayes Wheels Int’l-Ind.,

Inc., 211 F.3d 392, 396 (7th Cir. 2000). Phillips has failed to show that there is no genuine issue

of material fact or that he is entitled to judgment as a matter of law.

IT IS SO ORDERED.
DATED: November 16, 2020


                                                       s/ J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       DISTRICT JUDGE




                                                  3
